Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/18/2022 is acknowledged. Claims 1-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.  Contrary to Applicant’s assertion, claim 1 is considered drawn to non-elected species since it recites “second fluid conduits being selectably fluidly connected to one or more of the first plurality of fluid conduits”; the recitation “selectably” implies non-permanent fluid connection which is disclosed as adjustable valve in the non-elected species in Fig 3.  Similar argument holds for claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Perkins et al (3012408).
In making and/or using the device of Perkins (Fig 3,4), for fluid transport, one would perform the steps of interweaving first and second pluralities of parallel fluid conduits (first parallel horizontal conduits 42 interwoven with similar parallel vertical conduits shown in Fig 4), the first and second pluralities of fluid conduits being substantially perpendicular to each other; fluidly connecting the second (vertical) fluid conduits to the first plurality (horizontal 42) of fluid conduits; and causing fluid to flow from at least some of the first fluid conduits into second fluid conduits to which they are fluidly connected (during flow from 20-34 in Fig 3) ; and wherein the fluid connections are permanent (at intersections between 44).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Unger et al (20090291435).
In making and/or using the device of Unger Fig 1A, for fluid transport, one would perform the steps of interweaving first and second pluralities of parallel fluid conduits 104,102, the first and second pluralities of fluid conduits being substantially perpendicular to each other; fluidly connecting (at 106) each of at least some of the second fluid conduits to one or more of the first plurality of fluid conduits; and causing fluid to flow from at least some of the first fluid conduits (Para 109,110) into second fluid conduits to which they are fluidly connected; and wherein the fluid connections are permanent (at intersections 106).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753